DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, BUCK et al. (US Patent Application Publication 20200350731 A1) teaches: “an electrical connector 200 comprising: an insulator housing 208 including a mating face, a mounting face  (seen in figure 3) spaced apart  from the mating and configured to mount to a substrate (see paragraph [0003]), and plurality of walls extending between the mating face and the mounting face  (seen in figure 3), the insulator housing 208 further including an opening (202c or 202e) disposed in the mounting face  (seen in figure 3); and a terminal subassembly (along 210(1) and 210(2)) including a terminal wafer (208(1) and 208(2))), the terminal wafer (208(1) and 208(2))) having a plurality of conductive terminals 202b and a terminal support molding (along 208(1) and 208(2))) of non-conductive material disposed about and supporting the terminals 260, the plurality of terminals 202b each including a terminal mating end 204h extending above the terminal support molding (along 208(1) and 208(2))) and a terminal mounting end 204b extending below the terminal support molding (along 208(1) and 208(2))) and aligned in a plane (along 208)”.
However, BUCK fails to provide, teach or suggest: wherein the insulator housing and the terminal subassembly cooperate to move between a first operational position wherein the plane of the terminal mounting ends are spaced from a mounting plane of the mounting face and a second operational position wherein the plane of the terminal mounting ends are coplanar with the mounting plane of the mounting face.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 9, Peloza et al. (US Patent Application Publication 20200083627 A1) teaches: “an electrical connector assembly (100 and 200), comprising: a plug connector 100 configured to be mated to a receptacle connector 200, the plug connector 100 including an plug insulator housing 102 and a plug terminal subassembly 102, the plug housing 102 having a mating face (along 106), a mounting face (along 106) spaced apart from mating face (along 106) with an opening disposed in the mounting face, the terminal subassembly partially received in the opening (seen in figure 3, adjacent to 204) and including: a conductive terminal array (112 and 114) including a plurality of signal terminals 112 and a plurality of ground terminals 114; a terminal support molding (along 110) of non-conductive material (see paragraph [0006]) disposed about and supporting the signal terminal 112 and the ground terminals 114 of the conductive terminal array (112 and 114); the receptacle connector 200 including a receptacle insulator housing 210 and at least one receptacle terminal wafer 222, a terminal support molding (along 110) disposed about and supporting the signal terminal 112 and the ground terminals 114 of the terminal array (112 and 114) and including a plurality of mold openings (wherein element 245 rest in 222) aligned with the grounding apertures 237, and a ground shielding 245 adjacent the terminal support molding (along 110), the ground shielding 245 including a plurality of grounding projections 245 projecting therefrom to traverse the mold openings (wherein element 245 rest in 222) and received by the grounding apertures 237 to mechanically and electrically connect with the ground terminals 114".
However, Peloza fails to provide, teach or suggest: a ground bar having a plurality of blades projecting from a common spine, each of the plurality of blades configured to mechanically and electrically interconnect a respective one of the plurality of ground terminals; the receptacle terminal wafer including: a terminal array having a plurality of signal terminals and a plurality of ground terminals, each ground terminal including a grounding aperture.
Claims 10-19 are dependent on claim 9 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831